DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/08/2020, 07/28/2020, 11/24/2020 and 12/21/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 1, 9 and 12 objected to because of the following informalities:  
- Claims 1 and 12 state “the permeate stream”.  Should be written as “a permeate stream”.
- Claim 9 states “the liquid”.  Should be written as “the wetting liquid”.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 

Claims 1, 7-12, 14 and 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-8, and 10-14 of U.S. Patent No. 10,702,832. Although the claims are not identical, they are not patentably distinct from each other because they are both direct to Apparatuses/methods containing the same essential subject matter (See the comparison below).

Application 16/862,137
US 10,702,832
Claim 1: A method of integrity testing a porous material, comprising: 

providing a porous material suitable for filtration to be tested, said porous material having a first surface and a second surface; 

wetting said porous material with a wetting liquid; providing a gas stream comprising at least first and second gases humidified with said wetting liquid below the 






introducing said gas stream to said first surface of said porous material; causing said first and second gases to flow through said porous material; 

measuring the concentration of at least one of said first and second gases in the permeate stream exiting said second surface of said porous material; and 

comparing the measured concentration to a predetermined concentration; wherein a difference between said measured concentration and said predetermined 


providing a porous material suitable for filtration to be tested, said porous material 
having a first surface and a second surface;  

wetting said porous material with 
a wetting liquid;  providing a gas stream comprising at least first and second   gases humidified with said wetting liquid 
50-99%; 

 applying a vacuum to a permeate stream exiting said second surface of 
said porous material; 

 introducing said gas stream to said first surface of said porous material;  causing said first and second gases to flow through said porous material; 

 measuring the concentration of at least one of said first and second gases in the permeate stream exiting said second surface of said porous material; and 

comparing the measured concentration to a predetermined concentration; wherein a difference between said measured concentration and said predetermined 

Claim 3: The method of claim 1, wherein said first gas is oxygen and said second 
gas is nitrogen.
Claim 8: The method of claim 1, wherein said first gas is oxygen, and wherein said concentration of one of said gases is measured with an oxygen analyzer.
Claim 4: The method of claim 1, wherein said first gas is oxygen, and wherein said concentration of one of said gases is measured with an oxygen analyzer.
Claim 9: The method of claim 1, wherein said liquid comprises at least one of water, isopropyl alcohol, or mixtures of water and isopropyl alcohol.
Claim 5: The method of claim 1, wherein said wetting liquid comprises water.
Claim 10: The method of claim 1, wherein said porous material is a sterilizing grade filter.
Claim 6: The method of claim 1, wherein said porous material is a sterilizing grade filter.
Claim 11: The method of claim 1, wherein said porous material comprises a membrane.
Claim 7: The method of claim 1, wherein said porous material comprises a 
membrane.


Claim 12: A method of integrity testing a filter, comprising:


wetting each said porous material with a wetting liquid; providing a gas stream comprising at least first and second gases humidified with said wetting liquid below the saturation vapor pressure of said wetting liquid and wherein said humidified gas stream has a humidity of 50-99%; 





introducing said gas stream to each said first surface of each porous material; causing said first and second gases to flow through each said porous material; 



comparing each measured concentration to a predetermined concentration; wherein a difference between each said measured concentration and said predetermined concentration is indicative of each said porous material being non-integral.



 wetting each said porous material with a wetting liquid;  providing a gas stream comprising at least first and second gases humidified with said wetting liquid below the saturation vapor pressure of said wetting liquid and wherein said humidified 
gas stream has a humidity of 50-99%;  

applying a vacuum to a permeate stream 
exiting said second surface of said porous material; 

 introducing said gas stream to each said first surface of each porous material;  causing said first and second gases to flow through each said porous material;  



material;  and 

comparing each measured concentration to a predetermined concentration; wherein a difference between each said measured concentration and said predetermined concentration is indicative of each said porous material being non-integral.


Claim 10: The method of claim 8, wherein said first gas is oxygen and said 
second gas is nitrogen.


Claim 17: A system for integrity testing a porous material suitable for filtration, comprising:  16Attorney Docket No. P15-231 US-CNT1 




 a housing comprising a porous material wetted with a wetting liquid, said porous material having a first and second surface, said housing being in fluid communication with said gas stream source;




 and an analyzer for measuring the concentration of at least one of said first and second gases in a permeate stream exiting said second surface of said porous material.



pressure of said wetting liquid and wherein said humidified gas stream has a 
humidity of 90-99%; 

 a housing comprising a porous material wetted with a wetting liquid, said porous material having a first and second surface, said housing being in fluid communication with said gas stream source; 

 a vacuum 
pump in communication with said housing;

and an analyzer configured to measure 
the concentration of at least one of said first and second gases in a permeate 
stream exiting said second surface of said porous material.

Claim 12: The system of claim 11, wherein said first gas is oxygen and said 
second gas is nitrogen.
Claim 19: The system of claim 17, wherein said analyzer is an oxygen analyzer.
Claim 13: The system of claim 11, wherein said analyzer is an oxygen analyzer.
Claim 20: The system of claim 17, wherein said wetting liquid comprises at least one of water, isopropyl alcohol, or mixtures of water and isopropyl alcohol.
Claim 14: The system of claim 11, wherein said wetting liquid comprises water.
	



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY W MEGNA FUENTES whose telephone number is (571)272-6456.  The examiner can normally be reached on M-F: 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 5712722375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ANTHONY W MEGNA FUENTES/Examiner, Art Unit 2856